Name: Commission Regulation (EC) No 861/98 of 23 April 1998 determining the extent to which the applications for import licences submitted in April 1998 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 98L 122/40 COMMISSION REGULATION (EC) No 861/98 of 23 April 1998 determining the extent to which the applications for import licences submitted in April 1998 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/ 95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), as last amended by Regulation (EC) No 2432/97 (2), and in particular Article 14 (4) thereof, Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available; whereas, therefore, the allocation factors should be fixed for the quantities applied for the period 1 April to 30 June 1998, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1600/ 95 listed in the Annex hereto, lodged under Regulation (EC) No 1600/95 for the period 1 April to 30 June 1998, shall be awarded in accordance with the allocation factors indicated. Article 2 This Regulation shall enter into force on 24 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 151, 1. 7. 1995, p. 12. (2) OJ L 337, 9. 12. 1997, p. 9. EN Official Journal of the European Communities24. 4. 98 L 122/41 ANNEX Order number in Annex II to Regulation (EC) No 1600/95 Allocation factor 37 0,0094 38 0,0035 40 0,0481 41 0,0158 42 0,0654 43 0,0113 45 0,0063 48 0,0034